UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 99-6524



In Re: DENVER W. BLEVINS,

                                                        Petitioner.



        On Petition for Writ of Mandamus.   (CA-98-383-1)


Submitted:   May 13, 1999                   Decided:   May 19, 1999


Before WIDENER and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Petition denied by unpublished per curiam opinion.


Denver W. Blevins, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Denver Blevins petitions this court for a Writ of Mandamus

directing the United States District Court for the Middle District

of North Carolina to grant him a hearing on his allegation that

state employees have consistently altered pleadings he has filed in

connection with a petition he filed under 28 U.S.C.A. § 2254 (West

1994 & Supp. 1998).    Mandamus relief is an extraordinary remedy

only appropriate where the petitioner shows that no other means of

relief is available.    In re Beard, 811 F.2d 818, 826 (4th Cir.

1987).   Should the district court ultimately deny Blevins’ § 2254

petition, he will have the opportunity to appeal.    On appeal, he

can raise his claim that the district court’s refusal to conduct a

hearing on the alleged alteration of his pleadings violated his

right to access the courts and challenge his conviction under §

2254.    We therefore grant leave to proceed in forma pauperis but

deny Blevins’ petition for a Writ of Mandamus.    We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                    PETITION DENIED




                                  2